Citation Nr: 1708780	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-11 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.
	


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION


The Veteran had active duty service from December 1973 to February 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In March 2016, the Board reopened the claim and remanded it for further development.  The appeal has now been returned to the Board for further appellate consideration.

In May 2016, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disorder, which he states was caused or aggravated by his service-connected right knee disorder.  In this case, a remand is necessary to ensure compliance with the Board's March 2016 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In March 2016, the Board remanded the claim to obtain a VA examination and medical opinion as to whether the Veteran's left knee disorder was at least as likely as not caused or aggravated by his service-connected right knee disorder.  The Board included the following instruction:

* Whether any currently or previously diagnosed left knee is aggravated by the Veteran's service-connected right knee disorder.

The AOJ restated the request as "[w]hether left knee condition is secondary to SC right knee disorder."  The examiner determined that the left knee disorder was less likely than not "proximately due to or the result of" the Veteran's service-connected right knee disorder.  The examiner did not, however, address the issue of aggravation.  On remand, an additional medical opinion addressing this issue is needed.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since May 2016.

2.  After any additional documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities aggravated (i.e., caused an increase in severity of) any left knee disorder present during the period of this claim?

The examiner must specifically address whether the service connected right knee disorder has aggravated any left knee disorder.  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

